By Gen. Stats., ch. 189, secs. 2 and 3, the jurisdiction of the law terms and the trial terms of the supreme judicial court is regulated and defined. The law terms and trial terms seem to have been as distinct as if they were separate courts. My understanding of the practice has been, that ordinarily the actions which were entered at the trial term remained there until their final determination. Ordinarily, when questions of law went from the trial term to the law term, the actions were entered upon the docket of the law term until orders were made. When an order was made at the law term, disposing of a question which had come to it from the trial term, the order was entered upon the docket of the law term, and the clerk took notice of it and made the corresponding entry on the docket of the trial term; and the entry so made disposed of the case so far.
According to this view of the matter, the case at bar was in the trial term. There the judgment was originally rendered according to the order from the law term; from thence the execution was issued, and to it the satisfied execution was returned.
When the court at the law term granted a rehearing, and on that rehearing ordered the judgment to be vacated, and the verdict set aside, it was the business of the clerk to make that entry on the docket of the trial term; and the entry being made, the judgment would have been vacated.
If that had been done at the time, as it should have been done, the action would have been pending at the trial terms when the courts were changed, and, with the other business of the trial term, would have been transferred to the circuit court, and been there pending. If this be so, it would seem there could be no doubt that the action is and *Page 107 
ought to be in the circuit court, and that it was the duty of that court to make the docket correct by bringing forward the action, and entering the order made at the law term upon the docket. This is substantially what has been done, and the action now stands for trial on the docket of the circuit court. This disposes of the only question which has been transferred from the circuit court, and I think it clear that the exception must be overruled.
It appears from the case that the rehearing was had, and the judgment vacated after the execution had been duly issued and satisfied. There is no doubt that, according to the case of Adams v. Adams, 51 N.H. 388, and cases therein cited, the supreme judicial court had power, for cause shown, to vacate judgments. In the case of Adams v. Adams, it was held that a decree of divorce might be vacated for fraud. So, mistakes may be corrected, and the entries amended when justice requires it.
What the occasion was for vacating the judgment is not apparent from the case, and therefore we have nothing in regard to it before us.
*FOSTER, C. J., C. C., concurred.
Exceptions overruled.
* LADD, J., having been of counsel, did not sit.